Name: 2010/66/: Commission Decision of 5 February 2010 amending Decision 2009/719/EC authorising certain Member States to revise their annual BSE monitoring programmes (notified under document C(2010) 626) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  health;  European Union law;  Europe
 Date Published: 2010-02-06

 6.2.2010 EN Official Journal of the European Union L 35/21 COMMISSION DECISION of 5 February 2010 amending Decision 2009/719/EC authorising certain Member States to revise their annual BSE monitoring programmes (notified under document C(2010) 626) (Text with EEA relevance) (2010/66/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular the second subparagraph of Article 6(1b) thereof, Whereas: (1) Regulation (EC) No 999/2001 lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in animals. It requires each Member State to carry out an annual monitoring programme for TSEs, in accordance with Annex III to that Regulation. Those programmes are to cover as a minimum certain subpopulations of bovine animals belonging to specified age groups. (2) That Regulation also provides that Member States which can demonstrate an improvement of the epidemiological situation of their country, according to certain criteria, may have their annual monitoring programmes revised. (3) Commission Decision 2009/719/EC (2) authorises the Member States listed in the Annex to that Decision to revise their annual monitoring programmes. It also provides that their programmes are to apply at least to all animals belonging to certain subpopulations of bovine animals above 48 months of age. (4) On 2 October 2008, Cyprus submitted an application to the Commission to revise its annual monitoring programme as regards BSE. (5) The Food and Veterinary Office carried out an inspection in Cyprus from 29 June 2009 to 3 July 2009 in order to verify compliance with the epidemiological criteria laid down in point 7 of Part I of Chapter A of Annex III to Regulation (EC) No 999/2001. (6) The results of that inspection acknowledged the proper implementation in Cyprus of the rules on protective measures regarding bovine spongiform encephalopathies (BSE) laid down in Regulation (EC) No 999/2001. In addition, all the requirements laid down in the third subparagraph of Article 6(1b) and all the epidemiological criteria set out in point 7 of Part I of Chapter A of Annex III to that Regulation were checked and found to be met by Cyprus. (7) In view of all available information, the application submitted by Cyprus to revise its annual monitoring programme as regards BSE has been favourably evaluated. It is therefore appropriate to authorise Cyprus to revise its annual monitoring programme so that 48 months is the new age limit for BSE testing in that Member State. (8) The Annex to Decision 2009/719/EC should be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2009/719/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 February 2010. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. (2) OJ L 256, 29.9.2009, p. 35. ANNEX ANNEX List of Member States authorised to revise their BSE annual monitoring programmes  Belgium  Denmark  Germany  Ireland  Greece  Spain  France  Italy  Cyprus  Luxembourg  Netherlands  Austria  Portugal  Slovenia  Finland  Sweden  United Kingdom